Title: From John Adams to William Tudor, 24 April 1776
From: Adams, John
To: Tudor, William


     
      Dr sir
      
       April 24. 1776
      
     
     Your Favour by Mr. Palfrey, I received this Evening, and it was the more agreable because it resolved a Question I had often asked and never before could obtain an Answer, vizt. whether the Judge Advocate was come with the Army to N. York.
     Am very Sorry to hear that Boston is in so defenceless a Condition. That Harbour must be made impenetrable at all Events. I think our People will exert themselves. But I could have wished that more Troops had been left there at least for a Time.
     It gives me Pleasure to learn that N. York is put in so good a Posture of Defence. But I wish I could hear that the Inhabitants, were better pleased with their military Visitants.
     There is one Event, which I think would essentially alter the political Character and Conduct of those People, and that is the Institution of a new Government.
     This Point must be accomplished, in that, and every other Colony. South Carolina, has nobly led the Way, and I hope, and from the best Intelligence believe, that North Carolina and Virginia will follow the Example, with equal Wisdom and Magnanimity. The Jerseys too have the Same Thing in Contemplation. This Province and Maryland will be the last. But not the least resolute when they do adopt the Measure.
     I wish you would make this a Subject of Conversation as much as you can, both among the Gentlemen of the Army and the Citizens, and convince all, of the Expediency, Practicability and Necessity of this Measure. Believe me there is nothing upon which the Salvation of America more depends.
     When this Step is taken, the new Legislatures, would exert themselves, with tenfold Alacrity in every warlike Preparation by Sea and Land. They would Study and labour to better Purpose, in manufacturing, Salt Petre, Powder, Arms, Cloathing and every Thing they want.
     Besides it would cement the Whiggs and discourage the Tories.
     It would introduce order in the Place of Confusion.
     In short the Advantages are innumerable and the Disadvantages, none.
     How is it possible for People to hear the Crier of a Court pronounce G—d save the King, and for Jurors to Swear well and truly to try an Issue between our Soverign Lord the King, and a Prisoner, or to keep his Majestys secrets, in these days I cant conceive. Dont the Clergy pray that he may vanquish and overcome all his Enemies, yet? Who do they mean by his Enemies? Your Army?
     Have People no Consciences, or do they look upon all Oaths to be Custom house oaths?
     You must not mention my Name. You know the Reason. It will do more good to come from yourself.
     The New York Congress, has done very well, in their Resolutions about Salt Petre and Powder, and their Council of safety I think have done very well.
     The Friends of Liberty in that City and Colony have great Merit. They have struggled with many Embarrassments. They ought to be treated with great Respect. And indeed the Lukewarm, the moderate, the Timid, and even the Trimmers and Tories should be gained by gentle Treatment, where that will do.
     I wish to know if Major Austin and Mr. Rice are at N. York—and also to know What Regiments are left in Boston. Who are the Colonells.
     Write me by every Post;—dont omit one.
    